Citation Nr: 1104024	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for status post 
meniscectomy of the right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic arthritis of 
the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The record indicates that the Veteran served on active duty from 
August 1983 to June 1986 and from January 1988 to February 1992.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2010, the Veteran testified at a Board hearing 
at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At a May 2010 hearing the Veteran testified that he was about to 
undergo right knee surgery.  The Veteran has not had a VA 
examination of his right knee since April 2007 and the hearing 
testimony indicates that the Veteran's right knee disability has 
increased in severity since April 2007.  The Veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be 
provided a new VA examination to determine the current severity 
of his right knee disability.  The Board further notes that at 
the hearing the Veteran's representative requested that the 
Veteran's claim be remanded for a current VA examination.

The Veteran's right knee surgical records and his updated VA 
treatment records concerning the right knee should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide details 
of his recent right knee surgery.  After 
obtaining any necessary authorization from 
the Veteran, obtain copies of the right knee 
surgical and treatment records.

2.  Request copies of the Veteran's VA 
treatment records related to the right knee 
dated from June 2007 to present.

3.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected right knee 
disability.  The claims file should be made 
available for the examiner to review, and the 
examination report should indicate that this 
was accomplished.  The examiner should 
describe all symptoms including pain or 
weakness and functional impairment, if 
present.  The examination of the right knee 
should include all necessary testing, 
specifically range of motion studies.  Based 
on objective demonstration of repetitive 
motion of the right knee, the examiner should 
determine whether there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to such factors.  Based on objective 
demonstration of repetitive motion of the 
right knee, the examiner should express an 
opinion as to whether pain significantly 
limits functional ability during flare ups or 
when the right knee is used repeatedly over a 
period of time and, if feasible, this 
determination also should be portrayed, if 
feasible in terms of the degree of additional 
range of motion loss due to pain on use 
during flare ups.  The examiner should 
comment on whether the Veteran has ankylosis 
of the right knee joint.  The examiner should 
determine whether there is lateral 
instability or recurrent subluxation of the 
right knee; and if so, this determination 
should be expressed in terms of slight, 
moderate, or severe impairment due to either 
a finding of lateral instability or recurrent 
subluxation.  A complete rationale should be 
given for all opinions and conclusions.

4.  Upon completion of the above requested 
development, reconsider the Veteran's claims.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
and be afforded the appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

